Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 12, 2021

                                      No. 04-21-00009-CV

                                         Ernest BUSTOS,
                                            Appellant

                                                 v.

                              ENCINO PARK HOMEOWNERS,
                                       Appellee

                   From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018-CI-18828
                                  Larry Noll, Judge Presiding


                                         ORDER
         On June 22, 2021, we issued a show cause order instructing appellant to file written proof
in this court showing that he has requested preparation of the clerk’s record and reporter’s record
and has paid or made payment arrangements for the records, or is entitled to appeal without
paying the fees. See TEX. R. APP. P. 34.5, 34.6; 20.1(a); TEX. R. CIV. P. 145. Appellant timely
responded. Accordingly, the clerk’s record and the reporter’s record are due within thirty (30)
days from the date of this order.

        Appellant also filed a “Motion to Include the Transcript and Record From Appeal No.
04-19-00311-CV in Pending Appeal 04-21-00009-CV.” The motion is GRANTED. The clerk
of this court is instructed to transfer a copy of the clerk’s record and reporter’s record in Appeal
No. 04-19-00311-CV into this appeal.


                                                      _________________________________
                                                      Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of July, 2021.
___________________________________
MICHAEL A. CRUZ, Clerk of Court